iPer Curam:
This is an action for libel published January 27, 1902. Issue was joined on July 2, 1902. The case was noticed for trial for the October term, 1902. Plaintiff failed to file a note of issue as required upon the making up of a new calendar in September, 1904, and the case was, therefore, dropped from the calendar. It was restored April 4, 1905. On March 22, 1907, the-case appeared upon the call calendar and upon plaintiff’s failure to answer and have the same set down for trial, it was marked off and dropped from the calendar. Plaintiff procured an order restoring it to the calendar on March 20, 1909. Defendant thereafter made a motion to dismiss for want of prosecution, and upon showing that junior issues had been tried established its prima facie case. Plaintiff was then called upon to satisfactorily explain her extraordinary delay of seven years in bringing this action for an alleged libel to trial. This she has not done, and the motion to dismiss should have been granted. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present — Ingraham, McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion.granted, with ten dollars costs.